           Case 3:19-cv-00825-MWB Document 19 Filed 09/02/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    REBECCA DEPUE,                                        No. 3:19-CV-00825

                  Plaintiff,                              (Judge Brann)

          v.                                             (Magistrate Judge Saporito)

    ANDREW SAUL,1
    Commissioner of Social Security,

                  Defendant.

                                            ORDER

                                      SEPTEMBER 2, 2020

         Rebecca DePue filed this action seeking review of a decision by the

Commissioner of Social Security (“Commissioner”) denying DePue’s claim for

social security disability benefits.2 On July 14, 2020, Magistrate Judge Joseph F.

Saporito, Jr., issued a Report and Recommendation recommending that this Court

vacate the Commissioner’s decision, remand this matter for further proceedings, and

close this case.3 No timely objections were filed to this Report and Recommendation.




1
      Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, as the successor officer to
      Nancy Berryhill, Acting Commissioner of Social Security, is automatically substituted as
      Defendant in this action.
2
      Docs. 1, 15.
3
      Doc. 18.
         Case 3:19-cv-00825-MWB Document 19 Filed 09/02/20 Page 2 of 2




       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.4 Regardless of whether timely

objections are made, district courts may accept, reject, or modify—in whole or in

part—the findings or recommendations made by the magistrate judge.5 Upon review

of the record, the Court finds no clear error in Magistrate Judge Saporito’s

conclusion that the Commissioner’s decision is not supported by substantial

evidence. Consequently, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Joseph F. Saporito, Jr.’s Report and Recommendation

               (Doc. 18) is ADOPTED;

       2.      The Commissioner’s decision is VACATED, and this matter is

               REMANDED for further proceedings;

       3.      Final Judgment is entered in favor of Plaintiff and against Defendant

               pursuant to Fed. R. Civ. P. 58 and sentence four of 42 U.S.C. § 405(g).

       4.      The Clerk of Court is direct to CLOSE this case.

                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   United States District Judge



4
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that court should in some manner review recommendations
    regardless of whether objections were filed).
5
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                                 2
